DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending as filed on 05/10/2019 Preliminary Amendment. 

Information Disclosure Statement
The information disclosure statement submitted 08/09/2019 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nippon paper chemical company KC Flock W-300G and W-400G (original documents published 05/03/2006 and 04/30/2010; translated to English). 
	KC Flock teaches W-300G cellulose powder having an average degree of polymerization of 282, average particle size of 42.3 µm, apparent specific volume of 4.1 to 5.3 cm3/g, and amount of organic carbon from residual impurities of 0.13 to 0.19, anticipating present claims 1 and 2. 	In addition, KC Flock teaches W-400G cellulose powder having an average degree of polymerization of 224, average particle size of 32.7 µm, apparent specific volume of 3.5 to 4.1 cm3/g, and amount of organic carbon from residual impurities of 0.13 to 0.19, anticipating present claims 1-3. 

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KC Flock W-300G and W-400G (original documents published 05/03/2006 and 04/30/2010; translated to English) and US20090022791A1 (published 01/22/2009).
As explained in the anticipation rejection, KC Flock teaches W-300G cellulose powder having an average degree of polymerization of 282, average particle size of 42.3 µm, apparent specific volume of 4.1 to 5.3 cm3/g, and amount of organic carbon from residual impurities of 0.13 to 0.19, anticipating present claims 1 and 2. In addition, KC Flock teaches W-400G cellulose powder having an average degree of polymerization of 224, average particle size of 32.7 µm, apparent specific volume of 3.5 to 4.1 cm3/g, and amount of organic carbon from residual impurities of 0.13 to 0.19, anticipating present claims 1-3. KC Flock does not utilize its cellulose powders in molded articles as required in claims 6 and 7. However, use of cellulose powders with similar specifications in molded articles is obvious, based on knowledge regarding cellulose powders available to the skilled artisan. 
For example, US20090022791A1 teaches a porous cellulose powder characterized by an average particle size of 30 to 250 µm, apparent specific volume of 1.1 to 7.5 cm3/g, intraparticle pore volume of 0.098 to 1.00 cm3/g, and repose angle of 26° to 59°. (pp. 28-29, Tables 1-1, 1,2). US20090022791A1 teaches use of its cellulose powders in molded articles comprising active ingredients. ([0002]). Thus, it would be obvious to formulate the cellulose powder of KC Flock into a molded article comprising an active ingredient, based on the knowledge that structurally similar cellulose powders have been successfully used in such formulations. 

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 and 6-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 8-14 of U.S. Patent No. 9,592,199 B2 (issued 03/14/2017). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-5 of US9592199B2 teach a cellulose powder having an average degree of polymerization of 100 to 250, average particle size from more than 30 to 250 µm, apparent specific volume of less than 2 to less than 15 cm3/g, amount of organic carbon from residual impurities of more than 0.07% to 0.25% or less, and intraparticle pore volume of 0.1 to 0.265 cm3/g. These ranges overlap and render obvious those of present claims 1-4. For example, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 8, 9, and 11-14 of US9592199B2 teach a molded article comprising the overlapping cellulose powder of claims 1-5, thereby rendering obvious present claims 6 and 7. 
Claim 10 of US9592199B2 recites a method of preparing the claimed cellulose powder mirroring that of present claims 8 and 9, with overlapping ranges of concentrations and times to those of present claims 8 and 9. Accordingly, the method of US9592199B2 overlaps and renders obvious that of the present claims and would be expected to produce the same or similar cellulose powders to the presently claimed methods. 

Objections
	Claim 5 is objected to for dependence on a rejected base claim. 
	

Conclusion
Claims 1-9 are pending.
Claims 1-4 and 6-9 are rejected. 
Claim 5 is objected to. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655